Citation Nr: 1507173	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-48 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, type II.  

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type II.  

6.  Entitlement to service connection for erectile dysfunction, to include as due to in-service herbicide exposure and/or as secondary to the diabetes mellitus, type II.

7.  Entitlement to service connection for ischemic heart disease.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to a rating in excess of 10 percent for old corneal retinal scar with pain and tearing of the left eye.

11.  Entitlement to a rating in excess of 10 percent for shell fragment wound scars on the right leg.

12.  Entitlement to an initial rating in excess of 10 percent for shrapnel wound scar on the right shoulder.

13.  Entitlement to a compensable initial rating for shell fragment wound scars on the left leg.

14.  Entitlement to a compensable rating for shell fragment wound scar on the left eyelid.

15.  Entitlement to a compensable initial rating for residuals of left ulna fracture.

16.  Entitlement to a compensable initial rating for bilateral hearing loss.

17.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, October 2009, November 2009, January 2010, March 2010, July 2010, September 2010, December 2011, January 2012, October 2012, and January 2013 rating decisions of the VA Regional Office (RO) in Nashville, Tennessee.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).

After the case was certified and transferred to the Board, additional evidence consisting of treatment records was added to the Veteran's electronic claims file.  For the reasons discussed in the remand below, the evidence is pertinent to some of the issues on appeal; those are being remanded.  As for the other issues, the Board is either granting service connection or the evidence is either not pertinent or is cumulative or duplicative of the evidence already considered by the RO.  Therefore, a remand for consideration of such evidence for the issues being decided herein is not necessary.  38 C.F.R. § 19.37(b) (2014).

The issues of service connection for peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction; higher ratings for PTSD, old corneal retinal scar, residuals of left ulna fracture, and bilateral hearing loss; and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Diabetes mellitus, type II is as likely as not related to the Veteran's military service.

2.  The Veteran has not had ischemic heart disease at any time since filing his claim for compensation.

3.  A left knee disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed left knee disorder did not develop as a result of any incident during service.

4.  The shell fragment wound scars on the right leg do not include three or four scars that are unstable or painful and do not cause disabling effects not considered in the applicable diagnostic code.

5.  The shrapnel wound scar on the right shoulder does not include three or four scars that are unstable or painful and does not cause disabling effects not considered in the applicable diagnostic code.

6.  The shell fragment wound scars on the left leg do not involve an area of at least 144 square inches (929 sq. cm.) and do not cause disabling effects not considered in the applicable diagnostic code.

7.  The shell fragment wound scar on the left eyelid does not cause any disabling effects.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Ischemic heart disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  A left knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for a rating in excess of 10 percent for shell fragment wound scars on the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7804 (2014).

5.  The criteria for an initial rating in excess of 10 percent for shrapnel wound scar on the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7804 (2014).

6.  The criteria for a compensable initial for shell fragment wound scars on the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7802 (2014).

7.  The criteria for a compensable for shell fragment wound scar on the left eyelid have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As the Board is granting service connection for diabetes mellitus, type II, no discussion of VA's duties to notify and assist as to this issue is necessary.

As for the other issues being decided, the Veteran was notified in letters dated in April 2009, September 2009, May 2010, April 2011, June 2011, January 2012, and March 2012 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in September 2009, August 2010, May 2011, August 2011, March 2012, and September 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  Although the examinations for the rating claims are over a couple of years old, the Veteran has not reported a worsening of his scars since the examinations.  As there is no evidence of worsening since the last VA examinations, a remand for new VA examinations is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159.  


II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b) (West 2002).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., heart disorder, arthritis or diabetes mellitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., heart disorder, arthritis and diabetes mellitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases for which service connection may be presumed to be due to an association with herbicide agents include type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina].  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

			1.  Diabetes Mellitus, Type II 

The Veteran's in-service exposure to herbicides is conceded.

Treatment records beginning in December 2013 shows that the Veteran has been diagnosed with diabetes mellitus, type II.

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is warranted.  The evidence during this appeal reflects a current diagnosis of diabetes mellitus, type II.  As the Veteran's DD 214 confirms his military service in Vietnam, the evidence supports a finding that the Veteran was exposed to herbicides in service.  As diabetes mellitus, type II is a disability presumptively associated with herbicide exposure, service connection is warranted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for diabetes mellitus, type II is, therefore, granted.

      2.  Ischemic Heart Disease

The Veteran's STRs show no complaints of, treatment for, or diagnosis of, any heart disorder.  His March 1968 enlistment examination revealed a clinically normal heart with negative chest X-rays.  In his March 1968 report of medical history, he denied pertinent symptomatology.  His May 1972 separation examination again revealed a clinically normal heart; chest X-rays were within normal limits.  

His DD 214 shows that he served in the Vietnam from November 1968 to November 1969.  Consequently, his in-service exposure to herbicides is conceded.

Post-service treatment records show no diagnosis of ischemic heart disease or any other cardiac disorder.  The Veteran was afforded a VA examination in May 2011.  The only disorder diagnosed was essential hypertension.  The examination report shows that diagnostic testing was done; however, no diagnosis of ischemic heart disease was made.  An exercise stress test also in May 2011 following the VA examination shows that it was negative for exercise induced myocardial ischemia.  

Based on a review of the evidence, the Board concludes that service connection for ischemic heart is denied.  Although the Veteran was exposed to herbicides in service and ischemic heart disease is presumptively related to herbicide exposure, such disorder, or any other heart disorder, has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of ischemic heart disease at any time during the appeal period.  

The Veteran is competent to report having cardiac symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that he has been diagnosed with ischemic heart disease or any other heart disorder at any time during the appeal period.  The Veteran was afforded a thorough VA examination, yet no ischemic heart disease was diagnosed.  As the VA examiner interviewed and examined the Veteran, as well as reviewed his pertinent records, the Board accords the examination great probative value in showing that the Veteran does not have ischemic heart disease. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of ischemic heart disease falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for ischemic heart disease in April 2011 has such disorder been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for ischemic heart disease.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for ischemic heart disease is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

		3.  Left Knee Disorder

The Veteran's STRs show no complaints of, treatment for, or diagnosis of, any left knee disorder.  His March 1968 enlistment examination revealed clinically normal lower extremities.  In his March 1968 report of medical history, he denied pertinent symptomatology.  An October 1969 record shows that the Veteran incurred shrapnel wounds to legs.  His May 1972 separation examination again revealed clinically lower extremities.  The examination report shows that the Veteran reported sustaining multiple shrapnel wounds to the right leg; no specific injury to the left knee was mentioned.  His DD 214 shows the receipt of the Purple Heart among other decorations; his combat status is conceded.  

Post-service treatment records show that the Veteran denied left leg pain in August 2000.  The earliest left knee complaints was in September 2002.  At that time, the Veteran reported having pain in his knees for two months.  The first indication of arthritis was in December 2003 X-rays.  A March 2004 record shows that the Veteran reported no injury to the knee.  None of the Veteran's treatment records contain any opinion relating a left knee disorder to his military service.  

The Veteran was afforded a VA examination in August 2010.  He reported sustaining an in-service injury.  The examiner noted that the Veteran's STRs showed treatment for shell fragments to his arms, legs and face, but none specifically noting the left leg.  The Veteran reported having a left partial knee replacement two to three years ago and that it started bothering him a year or two before that.  He stated he did have a specific injury, did not really report any specific injury on his history sheet, but did not recall on examination.  The Veteran did note that he was hit with shrapnel and wounded on that side.  Following examination, he was diagnosed with arthritis.  The examiner opined that after review of the Veteran's medical records, it looked like he was treated for right leg wounds at that time in 1969.  The examiner noted that they saw no records of left leg wounds though the Veteran did have multiple small scars that he said were from that.  The examiner opined that they did believe that those small scars were from his shrapnel wounds.  The examiner further opined that those were not causing him any disability at all and there was no diagnosis really associated with that other than just the scars.  The examiner opined that they did not really think that he had any disability as a result of those.  The examiner reported that they did not think the Veteran's left knee arthritis was at all related to his left leg injury that he had during the service.  The examiner concluded that they thought that his current condition of his left knee was not caused by his service time.  

Based on a review of the evidence, the Board concludes that service connection for a left knee disorder is not warranted.  As the Veteran has combat status, and as the evidence shows that the Veteran had in-service shrapnel wounds, as evidenced by service connection being granted for scars from such wounds, the Board concedes an in-service injury.  Although the evidence shows that the Veteran currently has a left knee disorder, it does not show that it is related to his military service.

In this case, the evidence does not show that the Veteran's in-service shrapnel wounds resulted in a currently diagnosed chronic joint disorder or that his current joint disorder had its onset in service.  The Veteran's STRs following the shrapnel wounds are silent for any left knee complaints.  As noted above, his separation examination revealed clinically normal lower extremities.  While the examination noted multiple shrapnel wounds to the right leg, no left knee disorder was noted.  The only disability that has been opined to have resulted from in-service shrapnel wounds are the scars, for which service-connection has been granted.  The August 2010 VA examiner's opinion shows that there is no disability resulting from the scars; this opinion is uncontradicted.  Although the Veteran's in-service shrapnel wounds were sustained in 1969, the first indication of left knee complaints was not until 2002.  At that time, the Veteran reported having knee pain for two months.  His reports to the VA examiner indicate that his left knee problems did not begin until a few years prior to that examination.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the in-service shrapnel wounds resulted in the currently diagnosed left knee arthritis or that the onset of the currently diagnosed left knee arthritis began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

None of the Veteran's treatment records contain any opinion indicating that a left knee disorder had its onset during service or is related to the in-service shrapnel wounds.  The only opinion of record, that of the August 2010 VA examiner, shows that the Veteran's currently diagnosed left knee disorder is not related to his service.  As this opinion was formed after examining and interviewing the Veteran, as well as reviewing his treatment records, the Board accords it great probative value.  This opinion is also uncontradicted.  
Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  The earliest X-ray evidence of arthritis was not until 2003, many years after the Veteran was discharged from service.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  There are no treatment records until 2002 showing left knee complaints, while the Veteran told the August 2010 examiner that his left knee began bothering him a year or two before his left partial knee replacement, which occurred two to three years ago.  None of the Veteran's treatment records have indicated a continuity of symptomatology following his military service.  As already discussed above, the contemporaneous service records weigh against any finding of a continuity of arthritis symptomatology since service.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a left knee disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a left knee disorder and his active duty, service connection for a left knee disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, at 435, as to the specific issue in this case, the etiology of a left knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a left knee disorder and the Veteran's active duty, service connection for a left knee disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disorder is denied.  See 38 U.S.C.A §5107.  

	B.  Increased/Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

		1.  Shell Fragment Wound Scars, Right Leg

The Veteran's shell fragment wound scars on the right leg are rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804, which evaluates impairment from unstable or painful scars.  Pursuant to DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2014).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.  

Note (1) which follows the rating criteria defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  

The Veteran was afforded a VA examination in September 2009.  He had two scars located 13 centimeters (cm.) below the right knee/midline.  The first scar was on the medial extremity and was 2.5 cm. by two cm. and oval.  It was the same color as surrounding skin, mobile, and non-painful.  The second scar was on the lateral extremity and was a 1.5 cm. circle.  It was slightly darker than surrounding skin, mobile, and painful to light and deep palpation.  The examiner noted that there was no skin breakdown over the scar and the Veteran reported pain.  The scars were less than six square (sq.) inches (39 sq. cm.).  They were superficial and had no inflammation, edema or keloid formation.  The Veteran reported other disabling effects when sometimes moving with squatting and bending; the examiner noted that the Veteran had had a total knee replacement and it was difficult to break apart the exact cause.  Affected daily activities were ambulating, dressing, bathing, and driving.  

At an August 2011 VA examination, the Veteran had two scars on his right leg.  The first was a scar 13 cm. below the medial right knee.  There was no tenderness or skin breakdown.  The scar was 2.5 cm by two cm and oval.  It was the same color as surrounding skin and was mobile.  The scar was not painful to touch.  The area was less than six sq. inches (39 sq. cm.).  The scar was superficial, had no inflammation, no edema and no keloid formation.  The Veteran was diagnosed with non-painful residual shrapnel scar, right lower extremity-medial shin.  For the second scar, it was 13 cm. below the right knee/midline, lateral shin.  There was tenderness and no skin breakdown.  The scar was a 1.5 cm circle and slightly darker than surrounding skin.  It was mobile.  The right lateral shrapnel scar was painful to light and deep touch.  The area was less than six sq. inches.  It was superficial, had no inflammation, no edema and no keloid formation.  The diagnosis was painful residual shrapnel scar, right lower extremity-lateral shin.  The examiner noted that the Veteran's scars caused no limitations of motion or function that would affect routine daily activities or employment.  The examiner also noted that there was no disfigurement from the scars that would limit motion or function that would affect daily activities or employment.   

None of the Veteran's treatment records show treatment for his right leg scars.  There is no indication in his records that he has three or four scars that are unstable or painful.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal.  The next higher rating of 20 percent under DC 7804 requires three or four scars, which has not been shown.  There is nothing in the VA examination reports or treatment records to suggest that the Veteran has three or four scars on his right leg resulting from the in-service injury.  Only two scars were shown during the examinations.  Therefore, a rating in excess of 10 percent under DC 7804 is not warranted.  The Board has also considered whether an additional 10 percent is warranted pursuant to Note (2) of the rating criteria for a scar that is both unstable and painful.  The VA examinations and treatment records fail to show that the scars are unstable as defined by Note (1) of the rating criteria.  Consequently, an additional 10 percent for a scar that is both unstable and painful is not warranted.  

The Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes used to evaluate scars.  As DC 7800 evaluates scars and disfigurement of the head, face or neck, it is not applicable to evaluate the Veteran's right leg.  A 20 percent rating under DC 7801 is warranted for scars not of the head, face or neck that are deep and nonlinear consisting of an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); a note which follows the rating criteria defines a deep scar as one associated with underlying soft tissue damage.  In this case, the evidence does not show that the Veteran's scar is deep and covers an area of at least 12 square inches but less than 72 square inches.  Only a 10 percent rating is available under DC 7802.  DC 7805 provides for a rating for disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Here, no disabling effects have been shown on examination or in the Veteran's treatment records.  Although the Veteran reported problems with moving in 2009, the examiner noted that they were unable to determine whether such problems were the result of the knee replacement or the scars.  No disabling effects were shown in 2011.  The overall pertinent evidence of record fails to show that the Veteran's right leg scars causes disabling effects not considered in the assigned 10 percent rating for an unstable or painful scar under DC 7804.  Therefore, the Board concludes that a rating in excess of 10 percent under other diagnostic codes used to evaluate scars is not warranted.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7805 (2014).

For these reasons, the Board finds that a rating in excess of 10 percent for shell fragment wound scars on the right leg is not warranted.

		2.  Shrapnel Wound Scar, Right Shoulder

The Veteran's shrapnel wound scar on the right shoulder is rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804, which evaluates impairment from unstable or painful scars.  As the rating criteria for DC 7804 were addressed above, the Board will not repeat them here.  

The Veteran was afforded a VA examination in September 2012.  He was diagnosed with a well-healed shrapnel wound in the upper right shoulder area.  He had one painful scar.  The Veteran reported that it was painful to sleep.  The examiner noted that he was unable to explain anything but "it's just a painful pain, and horrible to sleep on at night" on his right side.  It was not unstable.  The scar was slightly lighter than surrounding skin, mobile, and pain free.  It measured 1.8 cm. by 0.2 cm. and elevated 0.1. cm for a total area of 0.36 cm2.  The scar was linear.  It resulted in limitation of motion; the Veteran reported that the area around and under the scar was painful when he moved certain ways and when he slept on the area at night.  There were no other physical findings, complications, conditions, signs and/or symptoms or disfigurement.

None of the Veteran's treatment records show treatment for his right shoulder scar.  There is no indication in his records that he has three or four scars that are unstable or painful.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time since the award of service connection.  The next higher rating of 20 percent under DC 7804 requires three or four scars, which has not been shown.  There is nothing in the September 2012 examination report or treatment records to suggest that the Veteran has three or four scars on his right shoulder resulting from the in-service injury.  Only one scar was shown during that examination.  Therefore, a rating in excess of 10 percent under DC 7804 is not warranted.  The Board has also considered whether an additional 10 percent is warranted pursuant to Note (2) of the rating criteria for a scar that is both unstable and painful.  The VA examination and treatment records fail to show that the scar is unstable as defined by Note (1) of the rating criteria.  Consequently, an additional 10 percent for a scar that is both unstable and painful is not warranted.  

The Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes used to evaluate scars.  As DC 7800 evaluates scars and disfigurement of the head, face or neck, it is not applicable to evaluate the Veteran's right shoulder.  As the evidence does not show that the Veteran's scar is deep, nonlinear, and covers an area of at least 12 sq. inches but less than 72 sq. inches, a 20 percent rating under DC 7801 is not warranted.  Only a 10 percent rating is available under DC 7802.  DC 7805 provides for a rating for disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Here, no disabling effects have been shown on examination or in the Veteran's treatment records.  Although the Veteran reported that the scar was painful when he moved, the evidence fails to show that such pain results in a disabling effect not already compensated for by having a 10 percent rating for a painful scar.  The pertinent evidence of record fails to show that the Veteran's right shoulder scar causes disabling effects not considered in the assigned 10 percent rating for an unstable or painful scar under DC 7804.  Therefore, the Board concludes that a rating in excess of 10 percent under other diagnostic codes used to evaluate scars is not warranted.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7805.

For these reasons, the Board finds that a rating in excess of 10 percent for shrapnel wound scar on the right shoulder is not warranted.
      
      3.  Shell Fragment Wound Scars, Left Leg

The Veteran's shell fragment wound scars on the left leg are rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.118, DC 7802, which evaluates impairment from burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear.  Pursuant to DC 7802, a 10 percent rating is warranted for scars that cover an area or area of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2014).  

Note (1) which follows the rating criteria defines a superficial scar as one not associated with underlying soft tissue damage.  Id.

At an August 2010 VA examination, the Veteran was reported to have multiple small scars, two to three of them on his leg, a couple around his knee, and a couple more proximally in his thigh.  The Veteran stated that they did not hurt.  Examination of the shrapnel sounds revealed that he had multiple small scars, most of which measured less than one cm. and probably had two or three of those around his thigh, two or three on his leg, and couple on his knee.  The examiner noted that they were not contracted or adherent in any way and did not seem to be causing him any problems at all.  The examiner opined that those scars were not causing him any disability at all.  The examiner noted that they were not restricting his motion, were not painful, and were not cosmetically disfiguring.  

None of the Veteran's treatment records show treatment for his left leg scars.  There is no indication in his records that his scars cover an area or areas of 144 square inches or greater.  There is also no indication that they are painful or unstable. 

Based on a review of the evidence, the Board concludes that an initial compensable rating is not warranted at any time since the award of service connection.  A compensable rating under DC 7802 requires that the scars cover an area or areas of 144 square inches or greater.  As the examiner reported that the Veteran's scars measured less than one cm., the criteria for an initial compensable rating under DC 7802 has not been shown.  

The Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes used to evaluate scars.  DC 7800 is not applicable to evaluate legs as noted above.  A 10 percent rating under DC 7801 is warranted for scars not of the head, face or neck that are deep and nonlinear consisting of an area or areas of at least six square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); a note which follows the rating criteria defines a deep scar as one associated with underlying soft tissue damage.  In this case, the evidence does not show that the Veteran's scar is deep and covers an area of at least six square inches but less than 12 square inches.  DC 7804 provides for a 10 percent rating for one or two scars that are unstable or painful; the examination report and treatment records fail to show that the Veteran's scars are unstable or painful.  DC 7805 provides for a rating for disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Here, no disabling effects have been shown on examination or in the Veteran's treatment records.  The pertinent evidence of record fails to show that the Veteran's left leg scars cause disabling effects not considered in the assigned zero percent rating under DC 7802.  Therefore, the Board concludes that an initial compensable rating under other diagnostic codes used to evaluate scars is not warranted.  38 C.F.R. § 4.118, DCs 7800, 7801, 7804, 7805.

For these reasons, the Board finds that an initial compensable rating for shell fragment wound scars on the left leg is not warranted.

		4.  Shell Fragment Wound Scar, Left Eyelid

The Veteran's shell fragment wound scar on the left eyelid is rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.118, DC 7805, which evaluates other (including linear) scars.  DC 7805 directs that scars are to be rated based on any disabling effect(s).  38 C.F.R. § 4.118, DC 7805 (2014).  

The Veteran was afforded a VA examination in June 2010.  He had a well-healed scar that had faded into skin folds.  Examination revealed that the former scarred area was not tender to palpation, had no adherence to underlying tissue, did not result in any limitations of motion or function, and there was no soft tissue damage.  There was no ulceration or breakdown over the scar, no inflammation, no edema, and no keloid formation of the scar.  There were no limitations of routine daily activities or employment nor was there any disfigurement from the scar that limited routine daily activities or employment.  There was no gross distortion or asymmetry of the face.  The maximum width and length were both zero cm.  The scar was superficial, had no abnormal texture; no hypo- or hyper-pigmentation; no underlying soft tissue loss; skin was not indurated or inflexible; contour was not elevated or depressed; and it had no other disabling effects.  He was diagnosed with superficial scars.  

At the August 2011 VA examination, the examiner was unable to see the exact outline of that small scar.  It was superficial; had no adherence to underlying tissue; no abnormal texture; was not indurated or inflexible; had no hypo- or hyper-pigmentation; contour was not elevated or depressed; and there was no underlying soft tissue damage.  There was no ulceration or breakdown over the scar and no inflammation, edema, or keloid formation of the scar.  There were no limitations of motion or function that would affect routine daily activities or employment nor was there any disfigurement from the scar that limited motion or function that would affect routine daily activities or employment.  There was no gross distortion or asymmetry of the face.  The area was less than six square inches.  

At a March 2012 VA examination, the Veteran reported retained shrapnel in the left maxillary area that was occasionally tender; the scar itself in the left lower eyelid area was painless.  Examination revealed that the scar was not painful or unstable.  The examiner noted that they could not discern a scar in the left lower eyelid area and that it was similar to the right side.  There was no hypo- or hyper-pigmentation, elevation or depression of the surface contour, tenderness, abnormal texture or skin breakdown.  There was no facial asymmetry noted or gross distortion of facial features.  There was no difference between the two sides of the face.  The scar did not result in limitation of function.  The examiner noted that the scar was not visible on examination and did not impact occupation in anyway.  

None of the Veteran's treatment records show treatment for his left eyelid scar.  There is no indication in his records that his scar causes any disabling effects.  

Based on a review of the evidence, the Board concludes that a compensable rating is not warranted at any time during this appeal.  DC 7805 provides for the scar to be rated on any disabling effects.  In this case, the VA examinations and treatment records do not show that the Veteran's left eyelid scar has any disabling effects.  The scar was noted to be well-healed in 2010 and the 2011 and 2012 examiners were unable to see the scar.  All three examinations specifically noted that the scar itself was not disabling.  The Veteran has not reported how this scar disables him.  Consequently, the Board concludes that a compensable rating is not warranted.  

The Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes used to evaluate scars.  A compensable rating under DC 7800 requires one characteristic of disfigurement.  None of the examinations or treatment records shows a characteristic of disfigurement as defined by Note (1) under DC 7800.  As DCs 7801 and 7802 evaluate scars not of the head, face or neck, they are inapplicable to the Veteran's left eyelid.  DC 7804 provides for a 10 percent rating for one or two scars that are unstable or painful; the examination reports and treatment records fail to show that the Veteran's scar is unstable or painful.  Therefore, the Board concludes that a compensable rating under other diagnostic codes used to evaluate scars is not warranted.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802,7804.

For these reasons, the Board finds that a compensable rating for shell fragment wound scar on the left eyelid is not warranted.

		4.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral leg, right shoulder, and left eyelid symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's bilateral leg, right shoulder, and left eyelid disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.  

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to a rating in excess of 10 percent for shell fragment wound scars on the right leg is denied.

Entitlement to an initial rating in excess of 10 percent for shrapnel wound scar on the right shoulder is denied.

Entitlement to a compensable initial rating for shell fragment wound scars on the left leg is denied.

Entitlement to a compensable rating for shell fragment wound scar on the left eyelid is denied.


REMAND

Regrettably, a remand is necessary for the issues of service connection for peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction; higher ratings for PTSD, old corneal retinal scar, residuals of left ulna fracture and bilateral hearing loss; and for entitlement to a TDIU.  Regarding the service connection issues, as the Board has granted service connection for diabetes mellitus, type II and as the Veteran is claiming that those disorders may be secondary to his diabetes mellitus, type II, the Board finds that a remand for an examination would be beneficial.  

For the issue of an initial compensable rating for residuals of left ulna fracture, the Veteran was afforded a VA general medical examination in August 2011.  This examination references an orthopedic examination, which is not of record.  It is unclear whether such examination occurred as it is not referenced by the RO in adjudicating this claim.  On remand, the report of any August 2011 orthopedic examination should be obtained.  As a remand is necessary for this issue, the Veteran should also be provided a new examination.  As for the other rating issues being remanded, since the last supplemental statement of the case (SSOC), additional pertinent evidence to those issues was received by the AOJ, including a VA examination for his bilateral hearing loss in January 2015.  When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2014).  There is no legal authority for a claimant to waive, or the AOJ to suspend, these requirements.  38 C.F.R. § 20.1304(c) (2014).  Consequently, a remand is necessary for the AOJ to issue an SSOC that considers the additional evidence.  As those records suggest that the Veteran's PTSD and retinal scar may have worsened since the last examinations, the Veteran should be provided new examinations on remand.  As the issue of entitlement to a TDIU is inextricably intertwined, it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in treatment received from the Memphis VA Medical Center, including the report of an orthopedic Compensation and Pension Examination in August 2011.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed peripheral neuropathy of the bilateral upper and bilateral lower extremities.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed peripheral neuropathy of the bilateral upper and bilateral lower extremities is directly related to the Veteran's military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II.  [If any diagnosed peripheral neuropathy of the bilateral upper and bilateral lower extremities is found to have been aggravated by the diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Also, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed erectile dysfunction.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed erectile dysfunction is directly related to the Veteran's military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus, type II.  [If any diagnosed erectile dysfunction is found to have been aggravated by the diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.]

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Accord the Veteran an appropriate VA examination to determine the severity of his service-connected PTSD.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  In so doing, the examiner should assign a Global Assessment of Functioning (GAF) score and provide an explanation of the score assigned.    

The examiner should also provide an opinion as to whether the Veteran's PTSD renders him unable to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Accord the Veteran an appropriate VA examination to determine the severity of his service-connected retinal scar.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

In addition to recording the current level of visual impairment, the examiner should discuss the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.79, Note following General Rating Formula for Diagnostic Codes 6000 through 6009 [an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider].  

The examiner should also provide an opinion as to whether the Veteran's retinal scar renders him unable to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
6.  Accord the Veteran an appropriate VA examination to determine the severity of his service-connected residuals of left ulna fracture.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected residuals of left foot ulna fracture.  In particular, the examiner should:

A) Provide the range of motion of the Veteran's left elbow and wrist and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

B) Discuss whether the Veteran has malunion with bad alignment; nonunion in the lower half; or nonunion in the upper half with false movement, with or without loss of bone.  The examiner should also note the presence of any ankylosis.

The examiner should also provide an opinion as to whether the Veteran's residuals of left ulna fracture renders him unable to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

7.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

8.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


